Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staunton et al. (US 2018/0168750 A1).

Regarding claim 1, Staunton discloses a surgical robot for tracking and compensating bone movement (Abstract), the robot comprising: 
a robot arm (Fig. 3, ref. 14, paragraph [0025]) comprising an end-effector (ref. 16, see remarked Fig. 3 below) and a tool guide at the end-effector (ref. “J2”, the tool guide is considered to be the attachment area or joint between the end-effector ref. 17 and the first arm of the tracker ref. 18); and 
a tracker comprising: 
a base fixed to the end-effector of the robot arm (see remarked Fig. 3 below and Fig. 1 which disclose a partially hidden joint J2 joining the tool guide to the first segment ref. 18 of the tracker, wherein the tracker side of the joint is the base), 
a distal end adapted to be coupled with a clamp (please see remarked Fig. 3 below, which shows a distal end of the tracker coupled to a surgical instrument ref. 20 and thus fully capable of being coupled to a clamp), 
an assembly of articulated segments configuring a kinematic chain that connects the base with the distal end (ref. 18, see remarked Fig. 2 below), and 
encoders associated to the articulated segments configured to track movement of the articulated segments (paragraph [0025], ref. 19, Fig. 1), wherein a movement of the tracker is allowed and monitored in at least six degrees of freedom (paragraph [0025]).  

    PNG
    media_image1.png
    555
    895
    media_image1.png
    Greyscale



Regarding claim 2, Staunton discloses the surgical robot according to claim 1, wherein the tracker comprises four articulated segments and six associated rotary encoders (paragraph [0025] discloses six joint “J1-J6” and six associated encoders ref. 19, also Figs. 1 & 3 show at least four articulated segments ref. 18).  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staunton et al. (US 2018/0168750 A1) in view of Cushman (US 5,410,944).

Regarding claim 3, Staunton discloses the surgical robot according to claim 1, wherein the tracker comprises four articulated segments (Figs. 1, 3, ref. 18 show at least four segments) and five associated rotary encoders (paragraph [0025], ref. 19 disclose at least five encoders), , but is silent that one of the segments is configured to change its length and includes an associated linear encoder such that the movement of the tracker is allowed and monitored in six degrees of freedom.  

Regarding claim 4, Staunton discloses the surgical robot according to claim 1, wherein the tracker includes four articulated segments (Figs. 1, 3, ref. 18) and six associated rotary encoders (paragraph [0025], ref. 19), but is silent that one of the segments is configured to change its length and includes an associated linear encoder such that the movement of the tracker is allowed and monitored in seven degrees of freedom.  

Cushman teaches a robot in the related field of robotic arm mechanisms
(Abstract). The robot comprises an arm capable of both telescoping (change of length)
and rotational movement (Col. 4, lines 53 - 68). Cushman teaches that the robot arm
comprises both linear encoders (refs. 12, 13, Col. 9, lines 30 - 55, refs. 113, 114) and
rotary encoder (ref. 11, Col. 9, lines 30 - 55, ref. 112). Cushman teaches that by
allowing for both telescoping and rotational motion, the robotic arm experiences seven
degrees of motion freedom (Col. 2, lines 23 - 33). It would have been obvious to one
having ordinary skill in the art before the effective filing date of the claimed invention to
modify at least one of the articulated segments of the tracker of Staunton such that the one of the segment(s) is configured to change its length and includes an associated linear encoder in addition to the rotary encoders, as taught by Cushman, to allow for controlled extension and retraction (Cushman, Col. 2, lines 25 - 30) while allowing for seven degrees of motion freedom (Cushman, Col. 2, lines 30 - 33).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staunton et al. (US 2018/0168750 A1) in view of Quaid et al. (US 2006/0142657 A1).

Regarding claim 5, Staunton discloses the surgical robot according to claim 1, except wherein the articulated segments are made of light paramagnetic material.  

Regarding claim 10, Staunton discloses the surgical robot according to claim 1, except wherein the articulated segments of the tracker comprise an aluminum alloy or a titanium alloy.

Quaid teaches a surgical robot (Abstract) comprising a plurality of articulated
segments made from any suitable metallic or synthetic material, and specifically may be
made from aluminum (paragraph [0113], refs. 33a,33b,33c, Fig. 2A). It would have been
obvious to one having ordinary skill in the art before the effective filing date of the
claimed invention to modify the articulated segments of Staunton, such that they are
made from a light paramagnet material, specifically aluminum, as taught by Quaid since
aluminum is taught to be a suitable medical grade material for surgical robots.

Claim(s) 6 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staunton et al. (US 2018/0168750 A1) in view of Quaid et al. (US 2006/0142657 A1) and further in view of Van Vorhis et al. (US 2009/0306499 A1).

Regarding claim 6, Staunton in view of Quaid discloses the surgical robot according to claim 5, except for further comprising a clamp, wherein the clamp is removably attached with a kinematic coupler to an articulated segment of the distal end of the tracker configured to be closer to a patient.  
Van Vorhis teaches a surgical robot (Fig. 1, Abstract) comprising a clamp (paragraph [0054], ref. 114, Fig. 3), wherein the clamp is removably attached with a kinematic coupler (paragraph [0056], refs. 120, 124, Fig. 3) and configured to be coupled to an articulated segment of a distal end of tracker configured to be closer to a patient (Figs. 1 - 2). Van Vorhis teaches that such a clamp connected with a kinematic coupler allows for immediate detection of registration degradation without requiring proactive steps to be taken on the part of the user or more importantly, this condition being determined post-hence (paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling of the surgical robot to the tracker of Staunton in view of Quaid such that the coupling at the distal end of the tracker distal portion comprise the kinematic coupler and clamp, as taught by Van Vorhis, for the purpose of allowing for immediate detection of registration degradation without requiring proactive steps to be taken on the part of the user or more importantly, this condition being determined post-hence.

Regarding claim 7, Staunton in view of Quaid and in view of Van Vorhis discloses the surgical robot according to claim 6, wherein the kinematic coupler comprises:
a base portion located at the clamp (Van Vorhis, refs. 120, 112, 310, 304, Fig. 7A) and having a first magnetic polarity (Van Vorhis, paragraph [0067], refs. 318A-C, Fig. 7A, either “S” or “N”), and 
a top portion located at the tracker and fixed to the last articulated segment of the tracker at the distal end (Van Vorhis, refs. 110A, 302, Fig. 7A), the top portion opposite to the first magnetic polarity (as shown in Fig. 7A, either “S” or “N”). 
Regarding claim 8, Staunton in view of Quaid and in view of Van Vorhis discloses the surgical robot according to claim 6, wherein the kinematic coupler comprises top portion and base portion (Van Vorhis, either of ref. 304, 302, Fig. 7A), the base portion comprising three V-shaped grooves (Van Vorhis, refs. 316A-C, Fig. 7A), the grooves forming three angles (Van Vorhis, Fig. 7B), and wherein at least one of the angles is different from the other two, such that the top portion is configured to cooperate with the grooves to form the coupling (the grooves are configured to engage with balls ref. 320 such that the top and bottom portion couple together, in addition as shown in Fig. 7A the grooves are located circumferentially around the bottom portion in different angular positions).  

Regarding claim 9, Staunton in view of Quaid and in view of Van Vorhis discloses the surgical robot according to claim 8, wherein the top portion of the kinematic coupler comprises electrically conductive material portion that are electrically connected to a processor and the V-shaped grooves present an electrically conductive section (Van Vorhis, paragraphs [0072-101]).  

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/08/2022, with respect to the rejection(s) of claim(s) 1 (and those dependent under claim 1) under Mittelstadt et al. (US 6,322,567 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Staunton et al. (US 2018/0168750 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773